Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remarks and amendment filed on 2/22/2021. Terminal Disclaimer filed and approved on 2/22/2021.
b.    	Claims 1-6 and 12-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-6 and 12-20 are allowed as the prior art of record, the teachings of PROVENZANO, Saika and Agrawal fail to disclose the features in a particular manner as claimed.
	PROVENZANO discloses systems and methods are disclosed for performing garbage collection to identify content segments no longer referenced in a deduplicating storage system in which redundant mark operations in a mark-and-sweep technique are avoided. An organized arrangement of hash structures is created for each data object, wherein each structure includes a hash signature for a corresponding content segment and is associated with a reference to the corresponding content segment, and the logical organization of the arrangement represents the logical organization of the content segments as they are represented within the data object. Additionally, for each data object, temporal states are maintained over time. Garbage collection iterates over the temporal structures and, for each temporal structure, marks the garbage 
	Saika discloses a snapshot management device and snapshot management method whereby a snapshot is obtained on a regular basis, the amount of difference between two obtained snapshots is detected and, when the detected difference amount is smaller than a threshold value, of the two snapshots, the snapshot obtained earlier than the other is deleted, thereby contributing to the improved convenience.
	Agrawal discloses a method for performing storage system de-duplication. The method includes accessing a plurality of initial partitions of files of a storage system and performing a de-duplication on each of the initial partitions. For each duplicate found, an indicator comprising the metadata that is similar across said each duplicate is determined. For each indicator, indicators are determined that infer a likelihood that data objects with said indicators contain duplicate data is high. Optimized partitions are generated in accordance with the chosen indicators. A de-duplication process is subsequently performed on each of the optimized partitions.
	However, the teachings of PROVENZANO, Saika and Agrawal fail to teach choosing a time window to back up a client computer to a disk volume with a desired retention schedule to a cloud storage; performing a job sync of the client computer during the time window and writing data to the disk volume; upon completing a job sync, taking a snapshot of the disk volume in the cloud storage, Page 3 of 8Appl No. 16/163,35 Reply to Office action of 10-20-20 while recording a record for a predetermined time period of the snapshot information in a job sync database, the snapshot information comprises a start time, an end time, data synced, and metadata; checking the desired retention schedule for multiple entries for the predetermined time period of snapshot information stored in the database; consolidating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168